  2.0 Proposed Action Alternative

  The proposed project includes exploration drilling and testing at up to seven potential sites.
  ConocoPhillips Alaska Inc. (CPAI) is requesting to permit approval of ten new well locations to
  maintain operational flexibility, however they would drill no more than seven new wells. The
  Bureau of Land Management (BLM) inspected the new well locations during July and August,
  2019.

  Vertical seismic profiles (VSPs) are proposed at some of the new wells. Their existing
  suspended wells (Scout 1, Tinmiaq 2, and Tinmaiq 15) are included in the program for access to
  conduct inspection and potential abandonment. Table 2.1 provides information about the
  locations of the proposed new well locations and the Plug and Abandonment (P&A) well sites.
  The leases for the project are owned by CPAI, and they would be the operator of the proposed
  activity.

    Table 2.1 Well Locations
Site Name     Activity     Lease          Township Range          Section Latitude        Longitude
                           Number
Tinmiaq 14 Exploration AA090710             9 North    1 West       22      70.11722      -152.10389
              /Appraisal
              Well
Tinmiaq 18 Exploration AA090707             8 North    1 West       10      70.05869      -152.11769
              /Appraisal
              Well
Tinmiaq 19 Exploration AA094166            10 North    2 West        3      70.24739      -152.35350
              /Appraisal
              Well
Tinmiaq 20 Exploration AA095290             9 North    1 East        6      70.16108       -151.99789
              /Appraisal
              Well
Tinmiaq 22 Exploration AA081824            11 North    1 West       15      70.30233      -152.10317
              /Appraisal
              Well
Tinmiaq 24 Exploration AA081824            11 North    1 West       35      70.26211      -152.08622
              /Appraisal
              Well
Harpoon 1     Exploration AA094454          8 North    4 West       33      70.00792      -152.90789
              Well
Harpoon 2     Exploration AA094443          7 North    3 West       30      69.93792      -152.73056
              Well
Harpoon 3     Exploration AA094436          6 North    4 West        7      69.89036      -152.96483
              Well
Harpoon 4     Exploration AA094445          7 North    4 West       29      69.92922      -152.92317
              Well


                                           Page 1 of 12

                                                                         Exhibit 2, page 1 of 12

          Case 3:19-cv-00056-SLG Document 44-2 Filed 10/21/19 Page 1 of 12
Site Name      Activity     Lease           Township Range        Section Latitude        Longitude
                            Number
Scout 1        Suspended    AA087899        11 North   1 East        20     70.2871       -151.96236
               Well
Tinmiaq 2      Suspended    AA081807        10 North   1 West        34     70.18143      -152.112967
               Well
Tinmiaq 15     Suspended    AA081810        10 North   1 West        9      70.235139     -152.132333
               Well


   2.1 Description of the Proposed Action

   The proposed project is described below, with main project components summarized in Table
   2.2a and 2.2b. The proposed project is similar to exploration programs completed in the
   National Petroleum Reserve in Alaska (NPR-A) in previous winter seasons. Details are provided
   in the Applicant’s Plan of Operations, submitted to multiple agencies including the BLM, Alaska
   Department of Natural Resources (ADNR), and the North Slope Borough (NSB). The estimated
   schedule is provided in Table 2.3.

  Table 2.2a Summary of Proposed Project- Ice Pads

    Ice Pads                                     Dimensions (Feet)    Area (Acres)
    Scout 1 Existing Well (Inspection/P&A)       200 x 200            0.9
    Tinmiaq 2 Existing Well (Inspection/P&A)     500 x 500            5.7
    Tinmiaq 14 Drilling/Testing Ice Pad          600 x 600            8.3
    Tinmiaq 15 Existing Well (Inspection/P&A)    500 x 500            5.7
    Tinmiaq 18 Drilling/Testing Ice Pad          600 x 600            8.3
    Tinmiaq 19 Drilling/Testing Ice Pad          800 x 800            14.7
    Tinmiaq 20 Drilling/Testing Ice Pad          600 x 600            8.3
    Tinmiaq 22 Drilling/Testing Ice Pad          600 x 600            8.3
    Tinmiaq 24 Drilling/Testing Ice Pad          600 x 600            8.3
    Harpoon 1 Drilling/Testing Ice Pad           600 x 600            8.3
    Harpoon 2 Drilling/Testing Ice Pad           600 x 600            8.3
    Harpoon 3 Drilling/Testing Ice Pad           600 x 600            8.3
    Harpoon 4 Drilling/Testing Ice Pad           600 x 600            8.3
    Remote Ice Camp (RIC) Ice Pad                1000 x 1000          23.0
    Harpoon Base Camp (HBC) Ice Pad              1000 x 1000          23.0
    Tinmiaq Base Camp (TBC) Ice Pad              1000 x 1000          23.0
    Airstrip Apron (On Tundra)                   400 x 400            3.7
    Airstrip                                     4000 x 75            6.9
    Comm Relay Ice Pad 1 (CR1)                   400 x 400            3.7
    Comm Relay Ice Pad 2 (CR2)                   400 x 400            3.7
    Comm Relay Ice Pad 3 (CR3)                   200 x 200            0.9
    Comm Relay Ice Pad 4 (CR4)                   200 x 200            0.9
    Exploration Support Ice Pad (E1)             500 x 500            5.7
    Exploration Support Ice Pad (E2)             400 x 400            3.7

                                            Page 2 of 12

                                                                          Exhibit 2, page 2 of 12

             Case 3:19-cv-00056-SLG Document 44-2 Filed 10/21/19 Page 2 of 12
    Ice Pads                                               Dimensions (Feet) Area (Acres)
    Exploration Support Ice Pad (E3)                       400 x 400         3.7
    Exploration Support Ice Pad (E4)                       400 x 400         3.7

Table 2.2-b Summary of Proposed Project- Project Components

    Project Component                                  Program Specifics
    Drilling/Testing Locations                         Up to 7 Locations
    Construction/ Drilling Support Camps               Maximum number of people that may be housed in
                                                       camps is 530, However the average daily usage
                                                       would be approximately 350.
    Access                                             Approximately 77 miles 1 of ice access.
                                                       Approximately 27.6 miles of ice road spurs 2.
                                                       Approximately 23.35 miles of snow trail on BLM
                                                       managed lands.
    Water requirement                                  Total of 133.31 Million Gallons for the entire
                                                       project.
    Lake Use                                           Up to 77 lakes on BLM managed lands.

2.1.1 Access and Construction

The proposed activity would take place from December 2019 through May 2020, with the actual
timing dependent upon field conditions including tundra conditions and logistical issues. The
proposed schedule calls for ice pad/road construction to begin in December 2019 through March
31, 2020 (Table 2.3).

 Table 2.3 Estimated Schedule
Activity                                  Proposed Start Date                     Proposed End Date
Ice Road and Pad Construction             December 1, 2019                        March 31, 2020
Drilling Rig D141 Mobilization            January 24, 2019*                       January 28, 2019*
Drilling Rig D142 Mobilization            February 8, 2019*                       February 12, 2019*
Drilling, Completion and                  January 15, 2020                        April 15, 2020
Testing (various wells)
Drill Rig Demobilization                  April 15, 2020                          May 1, 2020
 Inspection and Close Out                 May 2, 2020                             To Be Determined
(stickpicking and construction cleanup,
compliance activities; conducted under
summer studies ROW #FF097411).
* Approximate Dates

CPAI has identified ten potential new drill locations for the 2019-2020 exploration program. Of
the ten new proposed drill locations, only seven would be expected to have activity this winter.
In order to drill more than seven wells additional NEPA 3 would be required. Six of the proposed

1
  The miles listed would be if every well were drilled, since they are only drilling 7, the actual miles would be less.
2
  Ice Road Spur roads are roads that go to a specific location off of the regular ice road, such as to the lakes. The
miles listed would be if every well were drilled, since they are only drilling 7, the actual miles would be less.
3
  National Environmental Protection Act of 1969.

                                                    Page 3 of 12

                                                                                          Exhibit 2, page 3 of 12

             Case 3:19-cv-00056-SLG Document 44-2 Filed 10/21/19 Page 3 of 12
new drill sites and the three existing well inspections and possible P&A work locations would be
located in the Bear Tooth Unit (BTU) in the NPR-A under BLM jurisdiction. Four of the
proposed new drill sites would be located southwest of the BTU boundary 4 within the NPR-A.

The proposed winter routes (ice road/snow trail) to the exploration well sites are shown on
Figure 1; the routing is approximate. Upon completion of use, ice road stream crossings would
be slotted, breached, or weakened to facilitate breakup and minimize potential impacts to stream
banks. Any snow or ice used as fill for ramps would be removed from banks in a manner that
does not disturb the natural stream bank.

A tundra travel route would provide initial access into the NPR-A (via Ocean Point) for ice
road construction equipment. Drilling rig and heavy equipment access to the proposed
exploration wells would be by ice road from Greater Mooses Tooth 2 (GMT2) gravel pad
(see Figure1). The proposed access method for all other wells (new and existing) is ice road.

The tundra travel route would begin at an ice pad on state land near DS-2P 5, head west to the
NPR-A boundary, cross the Colville River at or near Ocean Point, and enter the NPR-A area
and continue northwest to the proposed Program area. Access to existing suspended well
Scout 1 would be by tundra travel only. Final tundra travel routes would be refined in the
field to avoid hazards such as steep terrain or environmentally sensitive areas, including
willow habitat, areas with thin snow cover, and culturally sensitive sites. Tundra travel
routes do not require water and are not ice roads.

CPAI would construct an access ice road network to the Program area from the GMT2
gravel pad. The ice road network would have lake spurs to access water sources along the
route. Pullout areas along ice roads or widened sections of ice road may be constructed at
certain locations depending on field conditions.

Regulatory agencies would be contacted for approval if final routes are greater than a mile away
from those shown in Figure 1. As-built maps of the final routes would be prepared following
construction and submitted to BLM.

Ice roads would be constructed using a combination of existing snow, water, and ice chips
from approved water sources along the route. Ice roads would generally be 25-35 feet wide
and six inches thick, depending on drilling rig and vehicle requirements. Rig mats or other
similar items may be used on or in the construction of ice roads at selected locations as
necessitated by field conditions encountered during ice road construction or during
equipment movement. Such devices would be removed prior to the end of the operating
season.

Ice construction activities would be performed in accordance with Alaska Department of
Natural Resources (ADNR) approvals and BLM Best Management Practices (BMP’s), as
applicable, and water would be obtained from permitted sources. Minor re-routes may be
required depending on site specific conditions at the time of construction.


4
    Near BLM field camp at Inigok, Alaska.
5
    DS-2P- name of ice pad

                                             Page 4 of 12

                                                                          Exhibit 2, page 4 of 12

            Case 3:19-cv-00056-SLG Document 44-2 Filed 10/21/19 Page 4 of 12
2.1.2 Historical Properties and Cultural Resource

The proposed drilling lies entirely within the NPR-A and within the boundaries of the NSB.
Known traditional land use sites (e.g., cabins and campsites) would be avoided. The BLM does
not authorize use of private property, and access across private lands would require authorization
of the landowner.

A cultural resources study for site clearance was conducted in July of 2019 by Reanier &
Associates, Inc. to assess any known sites, and to locate currently unknown sites. The results of
the study were provided to the BLM and included information on the history of the landscape,
human use of the study area since the last ice age, descriptions of the NPR-A exploration area,
results of the reconnaissance survey, and conclusions and recommendations for cultural resource
clearances. The records review included the Alaska Heritage Resources Survey (AHRS)
database, maintained by the Office of History and Archaeology within the ADNR; and the
Traditional Land Use Inventory (TLUI) database, maintained by the NSB. There are two
traditional use areas near the program. These would not be accessed as part of the program.
Sites that exist within the exploration boundary would be protected with a 500-foot radius buffer
to ensure no inadvertent damage would occur during exploration operations. No known cultural
resources would be affected by the proposed exploration activities.

Permanent surface disturbance resulting from the Program is limited to new wells and for each
well is limited to the well cellar, which is 8 feet in diameter. All other program components are
temporary.

2.1.3 Aircraft Use

CPAI is planning to construct a temporary ice airstrip on tundra (latitude 70.100203,
longitude -152.222966) to support operations and personnel transfers. The Program would
routinely utilize CPAI Otter and CASA 6 aircraft, but the airstrip would be constructed to
accommodate a Guardian King Air emergency response aircraft if needed. The ice airstrip
would include a small ice pad apron to support a connex (passenger shelter) and generators to
power airstrip lights. The ice airstrip would be oriented in northeast/southwest direction and
would be 4000 feet long and 75 feet wide. Approximately five flights are planned per week
during the exploration drilling season. There would be no night flights, except in the case of
an emergency. Fueling of the aircraft would occur at Alpine, Kuparuk, or Deadhorse

2.1.4 Water Use

Water and ice chips from local permitted lakes would be used for the construction and
maintenance of ice roads, ice pads, the ice airstrip, drilling operations, and camp use. Water
would be pumped from lakes and transported by truck or Rolligon. Water use is estimated in
Table 2.4 and actual water use is based on environmental conditions including snow cover,
temperature, and maintenance needs. CPAI expects actual water use to be less than
estimated water use. Water may also be hauled from additional approved sources (Kuparuk,
Alpine or Prudhoe Bay).


6
    CASA is a turboprop cargo aircraft.

                                           Page 5 of 12

                                                                           Exhibit 2, page 5 of 12

             Case 3:19-cv-00056-SLG Document 44-2 Filed 10/21/19 Page 5 of 12
Potable water for human use would be withdrawn from permitted lakes and treated by
Alaska Department of Environmental Conservation (ADEC) approved ‘Sanitherm’ 7 potable
water treatment systems in the Program area (units based at RIC and HBC). Potable water
may also be hauled to the Program area from an approved water system outside the NPR-A
(Kuparuk or Alpine).

Water, ice chips and snow removal would be authorized under new or existing Temporary
Water Use Authorizations (TWUA) from ADNR Division of Mining, Land and Water
(DMLW) and Alaska Department of Fish and Game (ADF&G) Fish Habitat Permits for fish-
bearing water bodies. Not all permitted water sources would be used; CPAI permits
additional sources to maintain operational flexibility (e.g. ice chip vs. water).

CPAI is requesting to permit a total of 77.7 miles of ice roads to cover possible alternative road
routes. The freshwater requirements for constructing the project features (ice road/pads
construction, maintenance, drilling operations, and camp use) are approximately 135 million
gallons (MG) (Table 2.4). The fresh water requirement for ice road construction is
approximately 1,000,000 gallons per mile of ice road. Each crew can build approximately 1 mile
of road per day. Construction of a typical ice pad requires approximately 2,000,000 gallons
of water. Seasonal maintenance of snow/ice roads and pads requires approximately 20% of
the initial volume of water required to construct the road or pad.

As part of the maintenance process, the road or ice pads may be scarified with equipment
and biodegradable traction material such as "nut plug" may be applied sparingly to high foot
traffic areas to reduce slickness for safety purposes.

Table 2.4 Estimated Water Needs

            Activity                    Estimated           Unit of         Water use per           Total Gallons
                                        Quantity            Measure         unit (Gallons)
    Ice Road 8                             77.7              Miles            1,000,000               77,700,000
    Ice Road Spurs 9                       27.6              Miles             200,000                5,520,000
    Ice Pads 10                           182.1              Acres             250,000                45,522,500
    Rig Use 11                              7                Wells             300,000                2,100,000
    Camps 12                               120               Days              35,000 13              4,200,000
    Grand Total                            N/A               N/A                 N/A                 135,042,000



7
  Sanitherm is a Water and Wastewater Treatment company.
8
  The miles listed would be if every well were drilled, since they are only drilling 7, the actual miles would be less.
9
  Ice Road Spur roads are roads that go to a specific location off of the regular ice road, such as to the lakes. They do
not need to be as robust as ice roads and therefore require less water. The miles listed would be if every well were
drilled, since they are only drilling 7, the actual miles would be less.
10
   See Table2.2a for Ice Pad Information. Up to 7 drilling pads would be constructed for new wells, acreage, three
existing pads and support ice pads.
11
   Rig use depicts water for 7 wells.
12
   Camp water use based 100 gallons per person (350 people average) per day for 120 days.
13
   Number is larger than last year because the applicant plans to treat water this year instead of the hauling that was
done last year.

                                                    Page 6 of 12

                                                                                           Exhibit 2, page 6 of 12

           Case 3:19-cv-00056-SLG Document 44-2 Filed 10/21/19 Page 6 of 12
CPAI has also requested approval to harvest ice aggregate from lakes (See Section 2.1.4.1
Deviation Request). A total of 77 lakes could be used as water sources and all are located on
BLM managed lands.

Water and ice chips would be pumped from permitted lakes and transported by trucks. All water
intake hoses would have screens at the intake points to prevent entrapment of fish, regardless of
whether the lake has been identified as fish-bearing. CPAI would comply with Alaska Fish and
Game (ADFG) screen designs (including screen mesh no greater than ¼-inch) and would
implement 0.5 feet per second or less intake velocity.

Snow cover may be removed from portions of lakes approved for water withdrawal and/or ice
mining. The purpose of snow removal is to provide access for water trucks and ice chippers,
installation of temporary water houses, and truck turnaround areas. Additional snow removal
(beyond the minimal amount required for vehicle access and water/ice withdrawal) would be
allowed from any non-fish bearing lake and grounded portions of fish-bearing lakes without
additional approvals. Snow and ice chip removal from non-grounded portions of fish-bearing
lakes must be approved by ADFG-Habitat Division and BLM on a case by case basis.

Lakes would be accessed via snow trail or ice road spurs from the main winter trail using the
most direct route possible. Signs would be placed at lake access points to identify each
permitted lake that is being actively used. Light plants would be placed on frozen lakes at the
water houses and road intersections for safety purposes. Light plants are portable units about the
size of a small generator unit with a stand of lights about 10 feet into the air. The light plants
would be refueled on the frozen lakes (See Sec. 2.1.7) following CPAI’s standard procedures for
fuel transfers. All light plants would have 110% containment.

2.1.4.1 Deviation to BMP B-2d request

For CPAI’s 2019-2020 winter exploration program in the NPR-A, they are requesting to use a
total amount of water at three lakes that exceeds BLM’s BMP B-2d.

B-2 Best Management Practice
Objective: Maintain natural hydrologic regimes in soils surrounding lakes and ponds, and
maintain populations of, and adequate habitat for, fish, invertebrates, and waterfowl.
Requirement/Standard: Withdrawal of unfrozen water from lakes and the removal of ice aggregate
from grounded areas ≤4-feet deep may be authorized on a site-specific basis depending on water
volume and depth and the waterbody’s fish community. Current water use requirements are:

d. In lakes where unfrozen water and ice aggregate are both removed, the total use shall not
exceed the respective 15%, 30%, or 35% volume calculations.

CPAI submitted detailed information for water use lakes to facilitate the BLM’s evaluation
regarding a deviation from B-2d.

2.1.5 Drilling Operations Support

Well activities would be accommodated by an ice pad, there are also various exploration support
ice pads proposed. Table 2.2a lists the various pads, dimensions and number of acres per pad.
                                          Page 7 of 12

                                                                          Exhibit 2, page 7 of 12

         Case 3:19-cv-00056-SLG Document 44-2 Filed 10/21/19 Page 7 of 12
Ice pads may accommodate staging, drilling, testing and completion activities and support
facilities. Support facilities at each location may include safety stations, satellite offices, camps,
storage areas (e.g., fuel storage, equipment, miscellaneous tanks), and maintenance buildings.

CPAI uses a 500 feet buffer when siting and staking ice pads, so generally ice pads stay 500
feet from shorelines just so fuel can be stored anywhere on the pad. However, due to terrain
and the number of water bodies in the area, they sometimes have pads that poke into the 500’
buffer of a nearby lake. CPAI would store fuel on those pads such that fuel storage would not
be within 500 feet of the water body. Edges of ice pads would always be at least 100 feet
from the edge of a waterbody, and wells and fuel storage would always be at least 500 feet
from the edge of a waterbody.

Furthermore, CPAI would not manipulate surface topography to construct ice drilling pads.
Upon completion of proposed activities, ice pads would be chipped or scraped to pick up any
incidental spills and scrapings would be hauled to an approved disposal well.

Camps would have the capability to accommodate up to a total of 530 people. However it would
be rare that all the camps would be at capacity at any given time. CPAI expects that the average
number of people per day for the entire program would be 350. Program population varies over
time. A certain number of personnel are needed in order ensure that the program is executed
safely and without environmental impact. Camps would move around to various locations and
base camps as needed as the program progresses.

Four communication towers may be needed to support the exploration program. The
communication towers would be 120 feet high and would be located at Comm Relay Pads 1-4
(Table 2.2a). They would be anchored with guy wires attached to concrete blocks (Deadman
anchors) that are on the ice pads. The Deadman anchors weigh 11,000 pounds and are 3.6 feet
by 6 feet by 6 feet. For visibility, the concrete blocks would be equipped with red flashing lights
and the guy wires with 16 feet of candystripe 14 sleeve. Bird diverters would be used on guy
wires. All communication towers are temporary and would be removed at demobilization.

2.1.6 Drilling and Well Testing

The well bore design would be similar to previous North Slope exploration and appraisal wells.
The wells are authorized under Drilling Permits issued by the Alaska Oil and Gas Conservation
Commission (AOGCC) and BLM Application Permit to Drill. Due to the exploratory nature of
the wells and federal regulations; nearly all down-hole information is confidential. No reserve
pits would be constructed. All drilling activities would be conducted using drilling rigs suitable
for arctic operations (Doyon 141 and Doyon 142). Well evaluation through hydro-fracture
stimulation and production testing may be performed after completion of well drilling
operations.

Production tests at each well may be performed as needed after production casing is
set/cemented and the well is completed. Following completion, the well may be
hydraulically stimulated to facilitate testing. Testing may include extended flow periods to

14
     Candystripe is a plastic sleeve with red stripes that go around guy wires near the ground.

                                                      Page 8 of 12

                                                                                            Exhibit 2, page 8 of 12

             Case 3:19-cv-00056-SLG Document 44-2 Filed 10/21/19 Page 8 of 12
determine the productivity of the well. Produced fluids would pass through an adequately
sized separator system to prevent oil carryover into the gas stream. Oil from testing would
be hauled to facilities in Alpine or Kuparuk or held in tanks within lined bermed areas until
the testing is completed. After testing, the oil would either be injected back into the
formation from which it was produced or hauled to Alpine or Kuparuk and processed
through their facilities. Produced gas will be flared.

2.1.7 Fuel

Fuel storage capacity totaling approximately 342,600 gallons would be expected to be required
to support the 2019-2020 program. Fuel would be stored in multiple fuel containers and placed
in lined, bermed fuel storage areas. All fueling and transfer operations would be performed in
accordance with the Fieldwide Standard Operation Procedure (Kuparuk and Alpine) for Fluid
Transfers (CPAl-005) and liners would be used as required by the Fieldwide Standard Operating
Procedures for Liners and Drip Pan Use (F-006). The expected fuel storage in support of the
proposed project is provided in Table 2.5.

Table 2.5 Fuel Storage

 Location                   Number of        Number of      Quantity Per        Total Amount
                            Gasoline         Diesel Fuel    Tank (Gallons)      (Gallons)
                            Tanks            Tanks
 Harpoon Base Camp          1                2              20,000 Diesel       49,800
                                                            9,800 Gasoline
 Tinmiaq Base Camp          1                2              20,000 Diesel       49,800
                                                            9,800 Gasoline
 Remote Ice Camp            0                3              20,000 Diesel       60,000
 Remote Ice Camp            0                2              600 Diesel          1,200
 Drilling/Testing Ice       0                1              20,000 Diesel       140,000
 Pads (7)
 Existing Suspended         0                1              9,800 Diesel        29,400
 Well (Inspection/P&A)
 Ice Pads (3)
 Comm Relay Ice Pads        0                1              500 Diesel          2,000
 (4)
 Exploration Support Ice    0                1              9,800 Diesel        9,800
 Pad (1, E1 only)
 Airstrip Apron &           0                2              300 Diesel          600
 Support Pad (E2)
 Totals                     2                15             Not Applicable      342,600

Each drilling contractor holds a Spill Prevention Control and Countermeasure Plan (SPCC) for
its fuel storage facilities associated with their drilling operations. The well testing companies
hold SPCC plans for their testing tanks. Additionally, CPAI has a SPCC plan for exploration
activities. A spill technician with Alaska Clean Seas (ACS) would be at each drilling rig and
each testing location. Each drill rig would also have a dedicated ACS technician. There would

                                           Page 9 of 12

                                                                           Exhibit 2, page 9 of 12

         Case 3:19-cv-00056-SLG Document 44-2 Filed 10/21/19 Page 9 of 12
also be a dedicated Exploration Field Environmental Coordinator that supports the entire
program full time but is not assigned to one pad, rig, or operation.

Light plants and pump houses would be used at permitted water sources; small portable
generators power these lights and pumps. CPAI proposes to refuel light plants and pump
houses on the surface of water source lakes (at the pump house). These are also fueled every
12-hour shift. All light plants and pump houses would have 110 percent containment for
fuel. CPAI uses secondary containment during all fueling operations and the pump house
fuel tank would also be contained inside the pump house. CPAI has fuel transfer protocols
and procedures.


2.1.8 Waste Management

Wastes would be handled according to the comprehensive waste management plan required by
the BLM under NPR-A IAP/EIS BMP A-2, as summarized below.

Water-based and oil-based drilling muds would be used, which include additives used to
maintain desired drilling fluid properties and density. Excess drilling mud would be transported
to an approved Class II injection well at Kuparuk, or the grind and inject facility at Prudhoe Bay
or Milne Point. Prior to hauling away for disposal, the cuttings would be temporarily stored in
cutting boxes inside ice-bermed drilling waste storage cells or tanks at the drill sites.

During drilling, CPAI anticipates having up to six leak-proof cutting bins inside permitted ice
cells at each drilling location to store cuttings prior to hauling away for disposal. Each of the
cutting bins would be located within an ice cell as secondary containment. The ice-bermed
waste storage cells would be permitted by the ADEC Solid Waste department.

It is anticipated that up to 20,000 cubic feet of cuttings could be generated at each drill site
from the drilling wells. The cell dimensions would be as large as 100 feet x 150 feet x 3 feet,
giving a gross volume of 45,000 cubic feet. The thickness underneath the temporary drilling
waste storage areas would be at least 1 foot thick (in addition to the drilling ice pad which is
at least 2 feet thick) for a total of 3 feet of ice under the cell. The volume of wastes stored in
each storage cell would be minimized; as would snow accumulation in the cell. Upon
completion of activities at the well sites, the ice-bermed drilling waste storage cells would be
trimmed and the ice would be hauled to Prudhoe Bay, Kuparuk or Milne Point for disposal at
an approved Class II injection well.

Solid, non-burnable waste would be deposited in large dumpsters located at each site. These
containers would be back-hauled to the NSB landfill at Prudhoe Bay. Any food waste that could
attract wildlife would be stored in secured wildlife proof container while waiting transport.

CPAI also plans to utilize mobile (“Sanitherm”) wastewater treatment units which are
authorized under an ADEC Alaska Pollutant Discharge Elimination System (APDES) permit.
These units would service multiple camps and would be staged at the RIC ice pad and HBC
ice pad. The Alaska Camp also contains a built-in APDES-permitted wastewater treatment
system; this camp will also be located at RIC. APDES permits require treatment of

                                           Page 10 of 12

                                                                           Exhibit 2, page 10 of 12

        Case 3:19-cv-00056-SLG Document 44-2 Filed 10/21/19 Page 10 of 12
wastewater to APDES standards with confirmation sampling prior to discharge.

Treated, permitted, wastewater discharge volume is expected to average 10,000 gallons per
day Program-wide. Residual sludge would be hauled out of the NPR-A to a permitted landfill.
Camps with no wastewater treatment systems are equipped with wastewater tanks.
Wastewater from these tanks will be collected and hauled to the Sanitherm unit or hauled to
the Kuparuk or Alpine permitted wastewater treatment facilities outside the NPR-A. All
wastewater treatment systems supporting the Program will meet ADEC APDES requirements.

2.1.9 Air Emissions

Sources of air emissions from the operation are rig engines, camp generator engines, steam
generators, mobile non-road engine and construction equipment, used oil burners, hot-air heaters,
light plants and potentially well test flaring equipment. CPAI has applied for ADEC
authorization for the drilling locations under Minor General Permit #1 for Oil and Gas Drilling
Rigs (18 AAC 15 50.390). BMP A-9 requires the use of Ultra-low sulfur diesel and evaluation of
the potential for hydrogen sulfide (H2S) release indicates that significant quantities would not be
expected at any drilling location. Measures and precautions associated with hydrogen sulfide are
addressed in the Application for Permit to Drill filed with the BLM.

2.1.10 Contingency Plans

The 2013 IAP ROD requires a company conducting oil and gas activities in the NPR-A to have
certain plans, submit certain plans, and for some plans to be approved by the BLM authorized
officer (AO). Conoco has submitted the following plans:

Polar Bear Avoidance and Interaction Plan
Wildlife Interaction Plan
Waste Management Plan
Hazardous Materials Emergency Contingency Plan
Weed Control Plan
Orientation Plan
Conoco applied to the US Fish and Wildlife Service September 16, 2019 for a Letter of
Authorization for incidental take of polar bears.

2.1.11 Abandonment and Restoration

The winter exploration well locations do not include development (producing) wells. Any
well abandonment or suspension plans would be determined prior to well completion and
would be conducted in accordance with applicable BLM and AOGCC regulations and would
be approved prior to enactment. Final site closure would be approved by the appropriate
regulatory agencies.

Upon completion of drilling and evaluation operations, all debris would be hauled to an
approved disposal site outside of the NPR-A. The ice pads would be chipped or scraped to pick
up any incidental spills and the scrapings would be hauled to an approved disposal well. The
15
     Alaska Administrative Code

                                          Page 11 of 12

                                                                         Exhibit 2, page 11 of 12

            Case 3:19-cv-00056-SLG Document 44-2 Filed 10/21/19 Page 11 of 12
exploration wells would be suspended for future evaluation, or may be plugged and abandoned
prior to demobilization.

After the ice road and ice pads melt in the summer, CPAI would perform an inspection of each
location to pick up any remaining debris and to look for potential tundra damage. This activity
would take place under existing ROW FF097411.

2.1.12 Community Relations

CPAI states that they are committed to continuing their partnership with local contractors and
businesses through competitive bid contracting opportunities. When reasonably foreseeable to
do so, CPAI has committed to hire and, where appropriate, to provide training to Kuukpik
shareholders, Nuiqsut residents, and Alaska Natives. When appropriate, local resident hire
would continue to be coordinated through the Kuukpik employment coordinator to identify and
place qualified individuals interested in working on the project. In addition, CPAI and its
contractors assist with scholarships, career training, and internship opportunities to further
expand local workforce capabilities and ensure that local residents are hired and retained as
CPAl's employment requirements increase.

CPAI coordinates and hosts annual job fairs in the village of Nuiqsut, to which ice road
contractors and other vendors are invited. The job fairs are an opportunity for CPAI to inform
Nuiqsut and other North Slope residents about jobs available with CPAI’s winter activities on
the North Slope. Attendees can gather information on the specific jobs available with CPAI and
its contractors, the time period the jobs would be available, and the pay scales. The job fair is
an opportunity for local residents to become familiar with the planned winter operations and to
talk with the people who will be hiring residents.




                                          Page 12 of 12

                                                                        Exhibit 2, page 12 of 12

        Case 3:19-cv-00056-SLG Document 44-2 Filed 10/21/19 Page 12 of 12
